DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallet et al. (US 2012/0091732).
With regards to claim 1, it discloses a valve assembly for use in controlling flow of a fluid in a wellbore, comprising; a housing (Fig. 1, element 13) including an internal passageway; a conductor (Fig. 5, element 7a-c) located adjacent to the internal passageway; a rotor (Fig. 5, element 4) assembly located outside of the internal passageway and comprising: a magnet (Fig. 5, element 6a-c) having a magnetic field and rotatable with the rotor assembly; and a flow path (Fig. 5, element 3) to receive a flow of the fluid therethrough to rotate the rotor assembly, wherein rotation of the rotor assembly and the magnet relative to the conductor produces electrical energy in the conductor.
With regards to claim 2, it discloses the magnet may be embedded within a rotatable bearing of the rotor assembly to produce internal electrical energy (para. 23).
With regards to claim 4, it discloses a central processing unit (CPU) powered by the electrical energy (“control means” para. 36).

With regards to claim 6, it discloses the battery further comprises a rechargeable battery array configured to be rechargeable by the electrical energy (para. 27, 36).
With regards to claim 7, it discloses the rotatable assembly configured to rotate continuously or intermitted to change the magnetic field of the magnet (it is designed to rotate continuously).
With regards to claim 8, it discloses a control system for downhole applications, comprising: a valve assembly configured to control a flow of a fluid in a wellbore, comprising; a housing (Fig. 5, element 13) including an internal passageway; a conductor (Fig. 5, element 7a-c) located adjacent to the internal passageway; a rotor (Fig. 5, element 4) assembly located outside of the internal passageway comprising: a magnet (Fig. 5, element 6a-c) having a magnetic field and rotatable with the rotor assembly; and a flow path (Fig. 5, element 4) to receive a flow of the fluid therethrough to rotate the rotor assembly, wherein rotation of the rotor assembly and the magnet relative to the conductor produces electrical energy in the conductor; and a central processing unit (CPU) (para. 27, 36) configured to control one or more valves (para. 36), wherein the electrical energy is used to power the CPU.
With regards to claim 15, it discloses a gauge system configured to measure parameters for the downhole applications and to provide real-time downhole parameter data (para. 36, refers to measuring environmental data).
With regards to claim 16, it discloses the CPU is configured to power and control one or more components attached to the one or more valves (para. 36, control adjusts inflow of sleeve valve by adjusting actuators).
With regards to claim 17, it discloses a method for operating a valve assembly, comprising: maintaining ports of the valve assembly in an open position to permit a fluid to flow through an internal 
With regards to claim 18, it includes supplying the electrical energy to a central processing unit (CPU) to control a function of a valve located in a downhole environment (para. 36).
With regards to claim 20, it discloses storing the electrical energy in a battery for further use in a downhole environment (para. 27, 36).
Allowable Subject Matter
Claims 3, 9-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676